Judgment and order reversed on the law, with costs, and motion for summary judgment denied, without costs. Memorandum: Defendant’s verified answer and affidavits raise triable issues of fact as to the eviction of defendant by Engstler from the rented premises and as to the authority of Engstler to act as agent for plaintiff. All concur, except Lewis and Taylor, JJ., who dissent and vote for affirmance. (The judgment is for plaintiff in an action to recover rental due under a lease. The order grants plaintiff's motion for summary judgment.) Present —■ Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.